DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informality:  Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, there is insufficient antecedent basis for “the position fixing groove” and “the two position fixing portions”.
	Regarding claim 9, there is insufficient antecedent basis for “the position fixing groove” and “the two position fixing portions”.  Further, the limitation “a position fixing groove” renders the claim indefinite because it is unclear whether “a position fixing groove” refers the previously cited “the position fixing groove” or if it is distinct therefrom as implied by the claim construction.  Moreover, the second recitation of the limitation “an edge of the support portion” renders the claim indefinite because it is unclear whether “an edge of the support portion” refers to the first recitation of “an edge of the support portion” or if it refers to a distinct edge of the support portion as implied by the claim construction.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 6, 9 and 10, as best understood by the Examiner in light of the section 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui (EP 1655150 A1; newly cited and applied).
	Regarding claim 6, Fukui discloses a securing fastener (comprised of 54, 61, 62 and 63) adapted to connect a tire member 51, wherein the securing fastener is an arc structure (note Fig. 3 which shows 54 having an arc shape), and a plurality of the arc-structured securing fasteners form an intermittent ring (Fig. 2); an edge of the securing fastener has a support portion (retaining portion 54b of 54) and a position fixing portion (axially-extending portion of 63 on each axial side of axial hole 63a), an inner ring of the securing fastener is a protruding blocking portion (comprised of 61 and 62), an edge of the support portion is adapted to connect the position fixing groove 51f via screw 61, the two position fixing portions (axially-extending portion of 63 on each axial side of axial hole 63a) are respectively located on both sides of the support portion (Fig. 3), the position fixing portion is adapted to connect a fixing hole 51e of the tire member, and wherein the cross section of the securing fastener is U-shaped (note cross-section of 54 in Fig. 3), and there are two support portions 54b, the two support portions are respectively disposed on two upper ends of the U-shaped securing fastener (Fig. 3), and the 61 is provided at the bottom of the U-shaped securing fastener (Fig. 3).
	Regarding claims 9 and 10, Fukui discloses a non-pneumatic tire comprising a tire member 51 and a securing fastener (comprised of 54, 61, 62 and 63) which is an arc structure (note Fig. 3 which shows 54 having an arc shape), and a plurality of arc-structured securing fasteners form an intermittent ring (Fig. 2); an edge of the securing fastener has a support portion 62 and a position fixing portion (axially-extending portion of 63 on each axial side of axial hole 63a), an inner ring of the securing fastener is a protruding blocking portion (comprised of 54 and 61), an edge (outer surface of 62) of the support portion is adapted to connect the position fixing groove 51f, the two position fixing portions are respectively located on both sides of the support portion (Fig. 3), the position fixing portion is adapted to connect a fixing hole 51e of the tire member (Figs. 3 and 4), wherein the securing fastener is disposed in a position fixing groove 51f, an edge (outer surface of 62) of the support portion abuts against an inner wall of the position fixing groove (Fig. 3), and the two position fixing portions respectively pass through and are disposed in the fixing hole (Fig. 3), a wheel device having a non-pneumatic tire 51, the wheel device comprising a rim 23 and the non-pneumatic tire, wherein an edge of the rim is fitted to a fixing notch (unlabeled notch in lateral wall 43 of the rim 23 positioned radially between tire retaining bead 44 and tire contact surface 45 as shown in Fig. 8), and the position fixing portion passes through an outer portion of the fixing hole and is engaged with the edge of the rim (Fig. 3 clearly shows the position fixing portion engaging radially outer surface of the tire retaining bead 44).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui.
	Although Fukui further discloses the blocking portion being configured in an intermittent manner (Fig. 2), Fukui fails to expressly disclose the height and thickness of the blocking portion.
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a mechanical expedient or obvious design choice, to have formed the blocking portion to have a height between 1 to 30 mm, and a thickness between 1 to 10 mm, based upon the overall dimensions of the tire member, dimensions of the position fixing groove of the tire, and the intended use of the non-pneumatic tire to ensure that the blocking portion can extend through and radially inward of the position fixing groove as designed so as to provide a desired locking .

Response to Arguments
11.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to Applicant’s opinion that claim 6 is allowable because “Applicant has incorporated claim 7 into independent claim 6”, the Examiner respectfully disagrees.  Examiner notes that claims 7-10 were indicated as being allowable in the Non-Final Rejection if rewritten to overcome the rejections under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims.  In the previous claim set, dependent claim 7 depended from both dependent claim 5 and independent claim 1.  The instant claim 6 does not include all of the limitations of previously claimed independent claim 1, dependent claim 5 and dependent claim 7.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617